66 So.3d 390 (2011)
Suzanne NOEL, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Rolling Frito Lay Sales LP, Appellees.
No. 1D11-1363.
District Court of Appeal of Florida, First District.
July 29, 2011.
Suzanne Noel, pro se, Appellant.
A. Robert Whaley, General Counsel, for Appellee Florida Unemployment Appeals Commission, Tallahassee.
PER CURIAM.
DISMISSED. Fla. R.App. P. 9.110; see also Raysor v. Raysor, 706 So.2d 400 (Fla. 1st DCA 1998).
VAN NORTWICK, PADOVANO, and HAWKES, JJ., concur.